Title: Thomas Jefferson: Agreement with William & Reuben Mitchell, 4 September 1812
From: Jefferson, Thomas,Mitchell, William & Reuben (Lynchburg firm),Tompkins, Alexander
To: 


           Messrs Mitchells having proposed to recieve my crop of wheat of the last harvest of this place at their mill on Blackwater, and to return me flour for the same at the rate of a barrel of fine for five & a half bushels of wheat, and a barrel of Superfine for the same quantity of wheat and fifty cents extra, to be delivered for me into the boats free of expence and the qualities of fine and superfine to be ascertained by the Richmond inspection, I agree to the said forms on the further conditions that they will recieve the wheat at any time from this date to the 15th of November as it can be conveniently carried, and will commence the delivery of the flour the middle of October and deliver the whole by the middle of November: to which conditions Messrs Mitchells expressing their agreement by signing these presents, the same shall become binding on me. Witness my hand at Poplar Forest this 4th day of September 1812.
          
            
              Jeremiah A Goodman
              
              Th: Jefferson
            
            
              
              W & R Mitchell 
            
          
        